DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 09/12/2022 is acknowledged.
Applicant’s election of Species 1-3 (figs. 1-5 and 7) is elected with traverse as set forth below. 
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that: on p. 6-8 of the Remarks “Applicant hereby elects Species 1-3 with traverse. Applicant assumes that the Office
Action agrees FIG. 7 is encompassed by all species (including Species 1-3) as FIG. 7 has not been separately discussed. Applicant further submits that claims 1-10, as amended, encompass the elected Species 1-3, and that at least claim 1 is generic to all alleged Species.
Applicant hereby traverses the Species restriction. "Where an application includes claims directed to different embodiments or species that could fall within the scope of a generic claim, restriction between the species may be proper .... " MPEP 806.04. "Where the claims of an application define ... a single disclosed embodiment of an invention, restriction therebetween should never be required." MPEP 806.03. In this case, Applicant respectfully submits that restriction between at least alleged Species 1-3 is improper at least because FIGS. l-5b all show a single embodiment/species of a wire feeder 200.
The Office Action identifies FIGS. 1-3 as pertaining to a single species (i.e., Species 1).
Presumably, therefore, the Office Action recognizes that at least FIGS. 1-3 show the same
embodiment of a wire feeder 200. While the Office Action alleges that FIGS. 4a and 4b pertain to different embodiments/species (i.e., Species 2 and 3, respectively) than FIGS. 1-3, Applicant respectfully submits that FIGS. 4a-4b simply show the same embodiment of the wire feeder 200 of FIGS. 1-3 from a different viewing perspective. See, e.g., Specification at [0009] ("FIGS. 4a-4b are front views of a spool retained within the wire feeder of FIG. 3 .... ").
Though FIGS. 4a-4b show opposing pairs of first sensors 400 sidewalls 230 for the first
time, this is simply because the viewing perspectives of FIGS. 2-3 previously prohibited depiction of both sidewalls 230. See, e.g., Specification at [0046] ("FIG. 3 shows a perspective view of the first sensors 400... within an interior of the example wire feeder 200... In order to depict the interior, one sidewall of the wire feeder 200 is removed .... "). The Office Action recognizes that FIGS. 1-3 show first sensors 400 ( Office Action at 4 ), so the inclusion of first sensors 400 in FIGS. 4a-4b is consistent with the wire feeder embodiment shown in FIGS. 1-3. As FIGS. 4a-4b show opposing pairs of first sensors 400 on both sidewalls 230 for the first time simply because both sidewalls 230 are depicted for the first time in FIGS. 4a-4b, the depictions are just the result of the limited viewing perspectives in prior figures, rather than being the result of different embodiments. As further evidence that FIGS. 1-3 and FIGS. 4a-4b depict the same embodiment, Applicant notes that the Specification describes the first sensors 400 of FIG. 2 as possibly comprising "one or more ... presence detection sensors (e.g., a light curtain)," (Specification at [0044 ]), and the Specification later similarly describes the aligned first sensors 400 shown in FIGS.
4a-4b as being "paired as opto-electrical transmitters and receivers ... [to implement] a presence detecting sensor system (e.g., a light curtain) .... " Specification at [0050].
FIGS. 5a-5b likewise depict the same embodiment as FIGS. 1-3 and FIGS. 4a-4b. FIGS.
See, e.g., Specification at [0010] ("FIGS. 5a-5b are side views of the wire feeder of FIG. 4a .... "). FIGS. 5a-5b simply show different amount of filler material 302 on the spool 300 to "illustrate how the distance from the second sensor(s) 500 may vary depending on how much filler material 302 is retained on the spool 300." Specification at [0053]. The Office Action recognizes that FIGS. 1-3 show second sensors 500 (Office Action at 4), and Applicant is not claiming the spool 300 or filler material 302 itself as being part of the wire feeder 200, so FIGS. 5a-5b add no new elements that might be considered part of a separate wire feeder embodiment/species. Likewise, FIG. 4a shows the same embodiment as FIG. 4b. FIGS. 4a and 4b differ primarily with respect to a size of the flanges 304 of the spool 300, which are depicted differently in order to illustrate how the spatial relationship between the flanges 304 of the spool 300 and the first sensors 400 might change depending on the size(s) of the flange(s) 304. Again, however, the Office Action recognizes that FIG. 4a shows ( and FIGS. 1-3 show) first sensors 400 ( Office Action at 4 ), and Applicant is not claiming the flanges 304 of the spool 300 as being part of the wire feeder 200, so FIG. 4b adds no new elements to FIG. 4b (and/or FIGS. 1-3) that might be considered part of a separate wire feeder embodiment/species. In view of the above, Applicant respectfully submits that at least FIGS. l -5b show the same embodiment of a wire feeder 200, and therefore restriction between different figures of the same embodiment is improper. See, e.g., MPEP 806.03 ("Where the claims of an application define ...
a single disclosed embodiment of an invention, restriction therebetween should never be
required.").
Applicant therefore respectfully requests withdrawal of the species restriction requirement with respect to at least Species 1-3.”
Examiner’s Responses:
Applicant’s election of Species 1-3 (figs. 1-5 and 7) is acknowledged. Applicant’s arguments are found persuasive, therefore species 1-3 (figs. 1-5 and 7) are examined as elected species and claim 1 is generic. 
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 09/12/2022 claims, is as follows: Claims 1 and 10 have been amended; Claims 11-20 have been withdrawn; and claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/08/2020, 12/28/2021, and 09/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. Correction is required. See MPEP 608.01 (b).
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 7:
The limitation “a device configured to”
“device” is the generic placeholder. 
“configured to” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a device configured to" has been described in originally-filed specification on para. 0016 and 0044 as one or more first sensors 400 and/or second sensors 500 that detect and/or determine a first parameter of the spool (e.g. size). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barhorst (US 20170165779)
Regarding claim 1, Barhorst discloses a welding system (welding system; fig. 1), comprising: 
a wire feeder (wire feeder 12) comprising: 
a spindle (smart hub 44) configured to retain a wire spool (spool 40) (para. 0030), and 
a sensor (sensors 72) configured to detect a parameter of the wire spool (weight of spool 40), the parameter comprising a weight of the wire spool (para. 0038; fig. 2). 

    PNG
    media_image1.png
    450
    604
    media_image1.png
    Greyscale


Regarding claim 2, Barhorst discloses the welding system (welding system), further comprising control circuitry (control circuitry 32) configured to: 
determine a remaining amount of wire on the wire spool based on the parameter (weight of spool 40) (para. 0038), and 
generate an output (metrics) based on the remaining amount of wire (para. 0040 and 0026).

Regarding claim 3, Barhorst discloses the welding system (welding system), wherein the output comprises a graphic representative of the remaining amount of wire (“user-perceptible warnings”, para. 0026). 

Regarding claim 4, Barhorst discloses the welding system (welding system), wherein the output (“user-perceptible warnings”) is delivered via a second user interface of a welding-type power supply (operator interface 20) in communication with the wire feeder (wire feeder 12) (para. 0026 and 0040; fig. 1). 

Regarding claim 7, Barhorst discloses the welding system (welding system), wherein the parameter comprises a second parameter (weight of spool 40) (para. 0038; fig. 2), and the wire feeder (wire feeder 12) further comprises a device (proximity sensor 100) configured to detect a first parameter of the wire spool retained on the spindle, the first parameter comprising a size of the wire spool (diameter of wire 42 on the spool 40) (para. 0045; fig. 5).
  
Regarding claim 8, Barhorst discloses the welding system (welding system), wherein the sensor (sensors 72) comprises a second sensor (weight sensor) (para. 0038), and the device comprises a first sensor (proximity sensor 100) (para. 0045). 

Regarding claim 9, Barhorst discloses the welding system (welding system), further comprising control circuitry (control circuitry 32) configured to: 
determine a remaining amount of wire on the wire spool based on the first parameter and second parameter (para. 0038 and 0045), and 
generate an output (metrics i.e. user-perceptible warnings) based on the remaining amount of wire (para. 0026 and 0040).  


Regarding claim 10, Barhorst discloses the welding system (welding system), wherein the first sensor (proximity sensor 100) comprises a proximity sensor (para. 0045) and the second sensor (weight sensor) comprises a weight sensor (para. 0038). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Barhorst in view of Christopher (US 20130112677)
Regarding Claim 5, Barhorst discloses substantially all of the claimed features
as set forth above, wherein the output (metrics) comprises a first output (“user-perceptible warnings”) (para. 0040 and 0026) and wherein the control circuitry (control circuitry 32) is further configured to determine whether the remaining amount of wire is below a threshold (threshold value) (para. 0026).
Barhorst does not disclose the control circuitry is configured to generate a second output in response to determining the remaining amount of wire is below the threshold, 
wherein the second output comprises a link to a website or service where more wire can be ordered, an automatic reordering of wire, or a disabling of the wire feeder or a welding-type power supply.  
However, Christopher discloses a control circuitry (control circuitry 72; fig. 2) is configured to generate a second output (signal to shut down at block 164; fig. 14) in response to determining the remaining amount of wire is below the threshold (para. 0041 and 0054), 
wherein the second output comprises a disabling of the wire feeder (wire feeder 30) (para. 0054).

    PNG
    media_image2.png
    608
    366
    media_image2.png
    Greyscale

 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuitry to generate the second output in response to determining the remaining amount of wire is below the threshold in order to disable the wire feeder as taught by Christopher, in order to prevent error in which wire on the wire spool has been exhausted. 

Regarding Claim 6, Barhorst discloses substantially all of the claimed features
as set forth above, wherein the output (metrics) comprises a first output (“user-perceptible warnings”) (para. 0040 and 0026). 
Barhorst does not disclose the control circuitry is further configured to:
determine a remaining amount of time before the remaining amount of wire is below the threshold based on the remaining amount of wire and a wire feed speed of the wire feeder, and 
generate a second output based on the remaining amount of time. 
However, Christopher discloses a control circuitry (control circuitry 72; fig. 2) is further configured to:
determine a remaining amount of time (remaining amount of weld time… until the wire supply on the wire spool is exhausted at block 156) before the remaining amount of wire is below the threshold based on the remaining amount of wire and a wire feed speed of the wire feeder (para. 0040-0041, and 0054) (it is noted that the sensing system 73 measures the feeding rate of the wire and the rotation speed of the spindle, which are utilized to determine the remaining amount of wire left on the spindle and to determine when the wire supply is close to being exhausted), and 
generate a second output based on the remaining amount of time (signal to shut down operation) (para. 0054). 

    PNG
    media_image2.png
    608
    366
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuitry to determine the remaining amount of time before the remaining amount of wire is below the threshold based on the remaining amount of wire and the wire feed speed of the wire feeder, and generate the second output based on the remaining amount of time as taught by Christopher, in order to shut down the equipment before an error in which wire on the wire spool has been exhausted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delevaque (US 20200095087) “Container With Integrated Indicator”
Albrecht (US 8686318) “Wireless Tracking And Inventory Monitoring For Welding-type Devices”
Albrecht (US 8658941) “Wireless System Control And Inventory Monitoring For Welding-type Devices”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761